By the Court. Ingraham, First J.
All the cases in this state establish the view taken by the defendant of this contract, viz: That payment was not to be made until its expiration. (See 12 J. R. 165; 19 Id. 337; 8 Cowen, 63; 4 Denio, 121.)
If this he so, then the plaintiff’s son had no good cause for leaving the defendant’s employment; and having so abandoned his services, nothing can be recovered for his past labors. (See cases above cited.)
The rule may he a hard one, and is different in some of the other states; but the contract should he made specific in requiring payment before its expiration, to avoid the difficulty.
Judgment reversed.